        Case 4:09-cv-05718-SBA Document 192 Filed 09/03/21 Page 1 of 3



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                     OAKLAND DIVISION
 6
     NETLIST, INC.,                                    Case No: 4:09-cv-05718 SBA
 7
                  Plaintiff,                           ORDER: (1) GRANTING MOTION
 8                                                     TO CHANGE HEARING DATES,
           vs.                                         WITH MODIFICATION, AND
 9                                                     (2) STAYING DISCOVERY AND
     GOOGLE LLC,                                       OTHER DEADLINES PENDING
10                                                     RESOLUTION OF MOTIONS SET
                  Defendant.                           TO BE HEARD
11
                                                       Dkt. 172
12

13
     AND RELATED COUNTERCLAIM.
14

15         Plaintiff and counter-defendant Netlist, Inc. (“Plaintiff”) brings the instant action
16   against Defendant and counter-claimant Google, LLC (“Defendant”). Pending before the
17   Court are: (1) Defendant’s Motion to Strike Plaintiff’s New Assertion of Claim 16 and New
18   Dates for Priority and Conception that Were Not in Its Original Patent Local Rule 3-1
19   Disclosures (“Defendant’s Motion to Strike”), Dkt. 153, set for hearing on September 8,
20   2021; (2) Defendant’s Motion for Summary Judgment on the Issue of Absolute Intervening
21   Rights (“Defendant’s Motion for Summary Judgment”), Dkt. 155, set for hearing on
22   October 13, 2021; and (3) Plaintiff’s Motion for Partial Summary Judgment on Google’s
23   Intervening Rights Defense for Claim 16 (“Plaintiff’s Motion for Partial Summary
24   Judgment”), Dkt. 156, set for hearing on November 10, 2021.
25         Presently before the Court is Plaintiff’s Motion to Change the Hearing Dates for
26   Defendant’s Motion to Strike and Motion for Summary Judgment, wherein it seeks to
27   continue the hearing date for Defendant’s Motion to Strike to September 29, 2021, and to
28   continue the hearing date for Defendant’s Motion for Summary Judgment to November 10,
        Case 4:09-cv-05718-SBA Document 192 Filed 09/03/21 Page 2 of 3



 1   2021. Dkt. 172. Plaintiff’s request is based on the unavailability of lead counsel due to
 2   scheduling conflicts with other actions.
 3          Defendant opposes the motion to continue the hearing dates on the ground that the
 4   motions to be heard “address threshold issues that could dispose of the entire case.” Opp’n
 5   at 1, Dkt. 179 (emphasis in original). According to Defendant, this undermines the very
 6   reason the Court granted leave for early summary judgment briefing on intervening rights.
 7   Id. Google argues that delay is unduly prejudicial in that it will be required to “spend time,
 8   resources, and money on potentially needless discovery, which [Plaintiff] has continued to
 9   aggressively pursue … with the constant threat of discovery motion practice.” Id. (footnote
10   omitted). Defendant notes that it agreed to continue the hearing dates if Plaintiff agreed to
11   stay discovery and other case deadlines pending resolution of the motions set to be heard,
12   “consistent with the need for early resolution of these motions to avoid potential waste of
13   Court and party resources.” Id. at 2 (footnote omitted). Plaintiff rejected Defendant’s
14   proposal. Defendant therefore opposes the request to continue the hearing dates, or, if the
15   Court is inclined to grant the request, asks that the Court also stay discovery and other case
16   deadlines pending resolution of the motions.1
17          Good cause having been shown, the Court GRANTS Plaintiff’s administrative
18   motion to continue the hearing dates on Defendant’s Motion to Strike and Motion for
19   Summary Judgment. Dkt. 172. In light of the Court’s availability, as well as its
20   determination that it will be more efficient to have these matters heard together, the hearing
21   date for both motions shall be CONTINUED to November 10, 2021, to be heard in
22   conjunction with Plaintiff’s Motion for Partial Summary Judgment, which is also set for
23   hearing that date. The Court concurs with Defendant regarding the desirability of resolving
24   these threshold issues before expending additional resources on other aspects of the
25   litigation, however. The parties should not be burdened with needless discovery; nor
26

27         During the parties’ meet and confer discussions, Defendant also proposed a
            1
   potentially lengthier stay of the action, which Plaintiff rejected. Opp’n at 2 n.2. However,
28 Defendant does not request a lengthier stay in opposition to the instant motion.

                                                  -2-
        Case 4:09-cv-05718-SBA Document 192 Filed 09/03/21 Page 3 of 3



 1   should Magistrate Judge Spero be burdened with needless discovery disputes. Although
 2   Plaintiff asserts that a lengthier stay of the action is inappropriate, it does not address the
 3   matter of the limited stay of discovery proposed by Defendant. Moreover, in the event the
 4   intervening rights issues do not dispose of the action entirely, resolution of the pending
 5   motions may help focus the parties’ efforts for the remainder of the action. Accordingly,
 6   the Court finds it appropriate to STAY discovery on issues other than intervening rights
 7   pending resolution of Defendant’s Motion to Strike, Defendant’s Motion for Summary
 8   Judgment, and Plaintiff’s Motion for Partial Summary Judgment. Additionally, the
 9   deadlines set forth in the Court’s Order Setting Deadlines, Dkt. 117, are VACATED and
10   shall be reset, as necessary, pending resolution of the motions.
11          IT IS SO ORDERED.
12   Dated: 09/03/2021                                    ______________________________
                                                          SAUNDRA BROWN ARMSTRONG
13
                                                          Senior United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -3-
